Citation Nr: 1728192	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-28 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1969. This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a December 2015 decision, the Board denied a TDIU.  Thereafter, the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Memorandum Decision, the Court vacated the December 2015 Board decision.


FINDINGS OF FACT

1.  The Veteran is service-connected for ischemic heart disease, coronary artery disease, and cardiomyopathy (heart conditions), rated 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; diabetic peripheral neuropathy of all four extremities, each rated separately at 10 percent disabling (the diabetes and the diabetic peripheral neuropathy combine to 40 percent); tinnitus, rated at 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling; resulting in a combined disability rating of 70 percent.

2.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As above, the Veteran is service-connected for ischemic heart disease, coronary artery disease, and cardiomyopathy (heart conditions), rated 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; diabetic peripheral neuropathy of all four extremities, each rated separately at 10 percent disabling; tinnitus, rated at 10 percent disabling; and bilateral hearing loss, rated as noncompensably disabling.  Viewing the Veteran's diabetes mellitus and diabetic peripheral neuropathy of all four extremities as a single disease based on common etiology, their assigned ratings combine to meet the schedular requirement of at least one disease rated at 40 percent mor more.  The Veteran's combined evaluation for compensation purposes is 70 percent. 38 C.F.R. § 4.25.  As such, he meets the threshold criteria for a TDIU.  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

A review of the record shows that the Veteran last worked in September 2004.  In his September 2005 Social Security Administration (SSA) disability application, the Veteran indicated he had a high school education and was a heavy equipment operator in the construction business from 1965 to 2004.  He reported that he supervised between nine and seventeen people and that he was a lead worker.  He contended his conditions caused him to change his job duties because he did not "hustle work like [he] used to," and that he ultimately stopped working in September 2004 because his doctor told him to.

In December 2005, the SSA determined the Veteran's occupation as a heavy machine operator was a nontransferable skill and that with his advanced age and limited education, the Veteran was "limited to light work" as a result of his chronic ischemic heart disease, which was a "severe medically determinable impairment."  See 20 C.F.R. § Pt. 404, Subpt. P, App. 2 (2014).  Under SSA regulations, "light work" involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds; a job in this category may require a good deal of walking or standing, or sitting most of the time with some pushing and pulling of arm or leg controls.  See 20 C.F.R. § 416.967 (b) (2014).  An SSA determination that an individual is capable of light work also means that individual is capable of sedentary work, unless there are additional limiting factors.  Id.  

At a February 2010 VA heart examination, the examiner noted a history of ischemic heart disease and coronary artery disease, and noted the Veteran suffered his first heart attack in 1984 and underwent a four vessel bypass in 1993.  Subsequently, he underwent two more heart catherizations.  The examiner reported the Veteran's condition had been stable since onset, that he required continuous medication for his heart condition, and that the medication did not cause any side effects.  Examination revealed no evidence of congestive heart failure or pulmonary hypertension.  Heart rhythm was normal and there was no evidence of abnormal breathing.  A March 2010 exercise stress test was terminated due to fatigue; during the portion of the exercise stress test he was able to perform, the Veteran did not report any symptoms of angina.  The examiner concluded the test was negative for ECG evidence of active inducible myocardial ischemia, the Veteran's exercise tolerance was poor for his age group, response to exercise was normotensive, and that the Duke Treadmill Score indicated moderate risk.  A resting stress test was performed and radiology results found the heart was larger than normal and that there were no significant changes compared to the April 2006 examination.  The examiner diagnosed ischemic heart disease, coronary artery disease, and cardiomyopathy.  The Veteran's METs (metabolic equivalents) level was 5.4, which is consistent with activities such as golfing without a cart, mowing the lawn with a push mower, and heavy yard work, such as digging.  The examiner found there were no effects on the Veteran's usual occupation and that effects on usual daily activities included shortness of breath with moderate activity.

The Veteran was afforded VA examinations pertaining to all of his service-connected disabilities in May 2012.  The examiner noted that the Veteran previously worked as a heavy equipment operator but retired eight years earlier due to his heart condition.  It was noted that while the Veteran's heart condition affected his physical ability to perform gainful employment, he was still capable of performing sedentary work.  The examiner also opined that neither the Veteran's service-connected bilateral hearing loss, tinnitus, diabetes, nor his diabetic complications impacted his ability to perform physical or sedentary work.

The December 2016 Memorandum Decision found that the December 2015 Board decision denying a TDIU provided an inadequate statement of reasons or bases to support its denial citing, among other things, the Board's failure to adequately explain its rejection of the Veteran's lay statements describing his private physician's 2004 recommendation that he retire due to his heart conditions.  The December 2016 Memorandum Decision also implied that the May 2012 VA examination report was inadequate as it is based on outdated testing conducted in 2007 and 2010.  

As noted in the December 2015 Board decision, the Veteran has indicated throughout the record that he left his job in construction in 2004 due to his heart conditions because his doctor instructed him to do so.  Following the December 2015 Board decision, the Veteran submitted additional private treatment records regarding his heart disability.  In a February 2017 statement from the Veteran's treating physician, Dr. B.G., it was noted that the Veteran had known "significant coronary artery disease with last cardiac catheterization, which was in 2004, showed all but 1 graft were occluded."  Dr. B.G. confirmed that the Veteran was told at that time that he should retire.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence suggests that the Veteran's service-connected heart disabilities impact his ability to maintain substantially gainful employment.  While the May 2012 VA examiner found that the Veteran was capable of sedentary employment, the December 2016 Memorandum Decision implied finding that the May 2012 VA opinion is inadequate because it is based on outdated testing conducted in 2007 and 2010.  The Board finds that remand for an additional VA examination and opinion would resemble a fishing expedition for negative evidence, which, in view of the available medical evidence, is not warranted.  Indeed, obtaining such additional evidentiary development in this instance would only result in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-04, 69 Fed. Reg. 59,989  (2004).   Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.



ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


